UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
            Plaintiff,              )
                                    )
      v.                            )               Civil Action No. 99-2496 (PLF)
                                    )
PHILIP MORRIS USA INC., et al.,     )
                                    )
            Defendants.             )
____________________________________)


                                  ORDER #121 – REMAND

              For the reasons set forth in the Opinion issued this same day, it is hereby

              ORDERED that Manufacturers’ and Retailers’ Motion in Limine to Exclude Dr.

Frank Chaloupka’s and Dr. James Spaeth’s Improper Rebuttal Evidence [Dkt. No. 6461] is

DENIED; and it is

              FURTHER ORDERED that Manufacturers’ and Retailers’ Motion in Limine to

Exclude the Opinion of Mr. Greg Brancaleone [Dkt. No. 6463] is DENIED.

              SO ORDERED.
                                                                     Digitally signed by Paul L.
                                                                     Friedman
                                                                     Date: 2022.04.13 13:04:40 -04'00'
                                            _______________________________
                                            PAUL L. FRIEDMAN
                                            United States District Judge

DATE: April 13, 2022